Citation Nr: 0414273	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-30 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1949 to March 
1949.  He died in March 1989.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for cause of the veteran's death.

The appellant had requested a hearing before a Decision 
Review Officer.  The record reflects that the RO scheduled a 
hearing in November 2003 and that the appellant did not 
appear for the hearing.  In February 2004, the RO informed 
the appellant that she had failed to appear for the scheduled 
November 2003 hearing and gave her another opportunity to 
have a hearing.  The appellant did not respond.  Thus, the 
Board finds that there is no hearing request pending at this 
time.

The Board notes that in the appellant's substantive appeal, 
she stated that she was seeking any benefits to which she is 
entitled.  The veteran's service was during a period of war, 
and the issue of entitlement to death pension benefits should 
be considered.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran died in March 1989.  The cause of death was 
listed as cor pulmonale with bronchial asthma as an 
antecedent cause and hypertension as a contributory cause.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant was notified of the information necessary to 
substantiate her claim by means of the October 2001 and 
November 2003 letters and the discussions in the April 2002 
rating decision and the October 2003 statement of the case.  
In the October 2001 and November 2003 letters, the RO 
informed the appellant that to establish a claim for service 
connection for cause of the veteran's death, she needed to 
bring forth evidence of the veteran's death, which was 
usually shown by a death certificate, a disease or injury in 
service, and a relationship between the cause of the 
veteran's death and service.  In the April 2002 rating 
decision, the RO stated that service medical records did not 
show any evidence of a disease or injury pertaining to the 
death-causing conditions and no evidence to indicate that the 
death-causing conditions were manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  Additionally, the RO stated that the evidence did 
not establish a relationship between the cause of the 
veteran's death and his military service.  Thus, the 
appellant was informed that the evidence necessary to 
substantiate her claim for service connection for cause of 
the veteran's death would be evidence showing that at least 
one of the diseases listed on the death certificate was 
related to the veteran's service.  Based on the above facts, 
the Board finds that VA has no outstanding duty to inform her 
that any additional information or evidence is needed. 

Second, VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the 
October 2001 letter, the RO informed her that it must make 
reasonable efforts to help her get the evidence necessary to 
support her claim, such as medical records, employment 
records, or records from other federal agencies.  It stated 
that she must give VA enough information about these records 
so that it could request them from the person or agency that 
had them.  In the November 2003 letter, the RO stated the 
following:  

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  

The RO noted that it was still the appellant's responsibility 
to make sure that VA received all requested records that are 
not in the possession of a federal department or agency.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§§ 3.159(c), (d) (2003).  Here, the RO had obtained the 
veteran's service medical records when the appellant had 
filed a prior claim in 1993.  As to the current appeal, the 
RO obtained medical records from the Veterans Memorial 
Hospital dated from 1977 to 1984.  The appellant has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case, as the October 2001 letter was 
issued prior to the April 2002 rating decision.  

The Court also stated that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the Board finds that all four elements have 
been met.  While the October 2001 and November 2003 letters 
failed to include the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  For 
example, in the November 2003 letter, the RO stated, "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  In that same 
letter, the RO also stated, "Tell us about any additional 
evidence or information that you want us to try and get for 
you."  The Board finds that such statements meet the 
requirements for the fourth element.  The appellant has been 
provided with numerous opportunities to submit evidence.  
Regardless, in a very recent Office of General Counsel 
opinion, the General Counsel determined that the Court's 
holding that the statute and the regulation required VA to 
include the fourth element was obiter dictum and was not 
binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The General Counsel noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Decision

The appellant contends that service connection for cause of 
the veteran's death is warranted.  She states that the 
veteran was a chain smoker and drank black coffee during his 
lifetime, which contributed to his death.  In a subsequent 
statement, the appellant asserted that the veteran was a 
driver during service, wherein he inhaled "bad air" and 
"polluted smoke" from other cars.  

The veteran died in March 1989.  The immediate cause of death 
was listed was as cor pulmonale with bronchial asthma as an 
antecedent cause and hypertension as a contributory cause.  
At the time of his death, the veteran was not service 
connected for any disability.  

It appears that the veteran's records were close to the fire 
at the National Service Personnel Records, as there are only 
three records and each have been burned, but part of the 
records are legible.  An undated record shows that defects 
listed were a visual defect of 20/30 in the right eye and 
that the veteran was six pounds overweight.  The separation 
examination shows that the veteran's blood pressure was 
114/64 (diastolic/systolic) and that examination of the 
cardiovascular system was normal.  Examination of the lungs 
was negative.

Medical records developed in 1977 from the Veterans Memorial 
Hospital show that the veteran was diagnosed with urinary 
tract infection and osteoarthritis.  In 1984, he was 
undergoing dialysis because of renal failure.  An April 1984 
hospitalization summary reports show diagnoses of anuria 
secondary to bilateral ureteral obstructive hydronephrosis, 
ureterolithiasis, and urethral stricture.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for hypertension and bronchitis may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

First, it must be noted that the veteran was not service 
connected for any disability during his lifetime.  The 
service medical records show no findings of any heart or lung 
problems during the veteran's service.  Additionally, there 
are no medical records showing manifestations of heart or 
lung problems within one year following the veteran's 
discharge from service.  The first objective records showing 
medical disabilities are dated in 1977, which is 28 years 
following the veteran's discharge from service, and the 
disabilities shown in those medical records do not relate, 
for the most part, to the cause of the veteran's death (there 
is one record that shows a diagnosis of bronchitis).  

No medical professional has attributed the post service 
diagnoses of cor pulmonale, bronchitis, or hypertension to 
service.  Additionally, there is no showing that any of the 
listed conditions on the death certificate was manifested to 
a compensable degree within one year following the veteran's 
discharge from service.  Without any competent evidence of a 
nexus between the cause of the veteran's death and service, 
to include the applicable presumption period, the claim for 
service connection for cause of the veteran's death must be 
denied.  

Although the appellant has asserted that the veteran incurred 
a disease in service that contributed to his death, she does 
not have the requisite knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

The Board regrets that a more favorable decision could not be 
made in this case.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for cause of the veteran's death is 
denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



